                IN THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF DELAWARE




IN RE VENOCO, LLC, et al.,              Chapter 11
                                        Banlcr. No. 17-10828 (KG)
                 Debtors.               (Jointly Administered)

STATE OF CALIFORNIA and
CALIFORNIA STATE LANDS
COMMISSION,

                 Appellants,
           V.                           Civ. No. 19-463-CFC

EUGENE DAVIS, in his capacity as
Liquidating Trustee of the Venoco
Liquidating Trust,
                   Appellee.



                        MEMORANDUM ORDER
        Pending before the Court is the Joint Motion for Leave to Allow

Interlocutory Appeal of the Order and Opinion Denying the Motions to Dismiss

the Complaint filed by the State of California and the California State Lands

Commission (together, "Defendants"). Civ. No. 19-mc-07-CFC, D.I. 3; Civ. No.

19-mc-l l, D.I. 2 (the "Joint Motion"). Defendants' seek in the Joint Motion leave

to appeal on an interlocutory basis three rulings made by the Bankruptcy Court in

In re Venoco, LLC, 596 B.R. 480 (Bankr. D. Del. Jan. 2, 2019) (the "Decision").

The Bankruptcy Court denied in the Decision motions to dismiss filed by

defendants in the adversary proceeding captioned Eugene Davis v. State of

California and California State Lands Commission, Adv. No. 18-50908 (KG)

(Bankr. D. Del.) (the "Adversary Proceeding"). 1 By an order issued on February

19, 2019, see Civ. No. 19-mc-07-CFC, D.I. 29; Civ. No. 19-mc-11, D.I. 25, the

Court granted the Joint Motion in part and gave Defendants leave to appeal

immediately the Bankruptcy Court's Sovereign Immunity Ruling (defined below).

The Court reserved judgment with respect to Defendants' request for leave to

appeal on an interlocutory basis the Bankruptcy Court's Jurisdiction Ruling and the

Exhaustion Ruling (each ruling defined below). The Court also stayed the

Adversary Proceeding pending the outcome of Defendants' appeal of the




1
    The docket of Adversary Proceeding is cited herein as "Adv. D.I. _."


                                          2
Sovereign Immunity Ruling. D.I. 28 at 8.

      For the reasons discussed below, the Court will deny the Joint Motion with

respect to the Jurisdiction Ruling and the Exhaustion Ruling.

I.    BACKGROUND

      On April 17, 201 7, debtor Venoco, LLC and certain affiliates ("Debtors")

filed voluntary petitions under Chapter 11 of the Bankruptcy Code. On May 23,

2018, the Bankruptcy Court confirmed Debtors' plan of liquidation. On October

16, 2018, the liquidating trustee ("Trustee"), on behalf of the liquidating trust

established pursuant to the plan ("Trust"), initiated the Adversary Proceeding with

the filing of a complaint in which the Trustee alleged state law claims of inverse

condemnation with respect to a facility owned by the Trust. The substantive issue

in the Adversary Proceeding is whether California's State Lands Commission has

the right to continue occupying and using the facility without buying it or paying

rent to the Trust.

       On November 2, 2018, Defendants each filed a motion to dismiss the

Adversary Proceeding (Adv. D.I. 8, 12) on various grounds including: (i)

Defendants are immune from suit in any federal forum under the Eleventh

Amendment to the United States Constitution and related principles of sovereign

immunity; (ii) the Trustee may not pursue an inverse condemnation claim until it

first exhausts state law remedies; and (iii) the Bankruptcy Court lacks subject



                                           3
matter jurisdiction over the Adversary Proceeding.

      The Bankruptcy Court issued its Decision denying Defendants' motions to

dismiss on January 2, 2019. See Venoco, 596 B.R. at 494. The Bankruptcy Court

concluded that Defendants are not immune from the Adversary Proceeding under

the Eleventh Amendment (the "Sovereign Immunity Ruling"). See id. at 486-87.

The Bankruptcy Court further determined that it had core "arising in" jurisdiction

over the Adversary Proceeding, and alternatively, if it did not have core "arising

in" jurisdiction, it had non-core "related to" jurisdiction over the Adversary

Proceeding (the "Jurisdiction Ruling"). See id. at 487-90. Finally, the Bankruptcy

Court determined that the Trustee was not required to have exhausted state law

remedies before it initiated the Adversary Proceeding (the "Exhaustion Ruling").

See id. at 491.

      Defendants filed their notices of appeal from the Decision on January 7 and

8, 2019, respectively. On January 16, 2019, Defendants filed their Joint Motion,

by which they sought an immediate appeal of all three rulings. On February 19,

2019, the Court granted Defendants leave to appeal immediately the Sovereign

Immunity Ruling and reserved judgment with respect to Defendants' request for

leave to appeal immediately the Jurisdiction Ruling and Exhaustion Ruling. (Civ.

No. 19-mc-07-CFC, D.I. 29; Civ. No. 19-mc-l l, D.I. 25). On February 27, 2019,




                                          4
the Court entered an Order2 consolidating these appeals under Civ. No. 19-mc-07-

CFC.3 The Joint Motion is fully briefed.4 (D.I. 3, 9).

II.   LEGALSTANDARDS.

      This Court has jurisdiction to hear appeals "with leave of the court, from

interlocutory orders and decrees, of bankruptcy judges entered in cases and

proceedings referred to the bankruptcy judges under section 157 of this title." 28

U.S.C. § 158(a)(3).5 Section 158(a) does not identify the standard district courts



2
  Civ. No. 19-mc-07-CFC, D.I. 30; Civ. No. 19-mc-11, D.I. 26.
3 For ease of reference, the docket of the lead case, Civ. No. 19-mc-07-CFC, is
cited hereafter as "D .I.    "
4
  Defendants filed a reply in further support of the Joint Motion (D.I. 19)
("Reply"). The Trustee subsequently filed a motion to strike the Reply or, in the
alternative, for leave to file a sur-reply (D.I. 24) ("Motion to Strike"). Trustee
argues that the Reply was not permitted under Rule 8004 of the Federal Rules of
Bankruptcy Procedure. Trustee argues that the Motion to Strike should be granted
for the additional reason that the Reply raises new arguments that Defendants
failed to include in the Joint Motion. (Id. at 2). Bankruptcy Rule 8004 ("Appeal
By Leave - How Taken") governs the Joint Motion. See FED. R. BANKR. P.
8004(b)(2) (providing a 14-day deadline for responses but remaining silent
regarding any reply). In absence of any rule permitting one, there is no right to
reply. See C.A., Inc. v. Stonebranch, Inc., 2014 WL 931223, at *2, n.1 (E.D.N.Y.
Mar. 7, 2014) (disregarding a reply memorandum filed under Federal Rule of Civil
Procedure 72(b)(2) because, "[b]ased on the rule's plain language, there is no right
to a reply"). Additionally, the docket reflects that to date Defendants have not
sought leave from Bankruptcy Rules or permission from the Court to file the
Reply. The Court will therefore grant the Motion to Strike and strike the Reply as
procedurally improper.
5 In their opening brief, Defendants wrote that "[t]o clarify the scope of the appeal,

the Court should order that all aspects in the [Decision] are subject to review under
28 U.S.C. § 158(a)(J)." D.I. 3 at 8 (emphasis added). Section 158(a)(l) provides
for a right to appeal-Le., without leave of the Court. Defendants do not argue,


                                          5
should use in deciding whether to grant such an interlocutory appeal. See id.

"Typically, however, district courts follow the standards set forth under 28 U.S.C.

§ 1292(b), which govern interlocutory appeals from a district court to a court of

appeals." In re AE Liquidation, Inc., 451 B.R. 343, 346 (D. Del. 2011).

      "Piecemeal litigation is generally disfavored by the Third Circuit." In re

SemCrude, L.P., 2010 WL 4537921, at *2 (D. Del. Oct. 26, 2010) (citing In re

White Beauty View, Inc., 841 F.2d 524,526 (3d Cir. 1988)). Accordingly, review

of an interlocutory order under § 1292(b) is appropriate only when the party

seeking leave to appeal "establishes exceptional circumstances [to] justify a

departure from the basic policy of postponing review until after the entry of final

judgment." In re Del. & Hudson Ry. Co., 96 B.R. 469, 472-73 (D. Del. 1989),

aff'd, 884 F.2d 1383 (3d Cir. 1989).

      Under the standards of§ 1292(b), an interlocutory appeal is permitted only

when the order at issue (1) involves a "controlling question of law"; (2) offers

"substantial ground for difference of opinion" as to the order's correctness; and (3)



however, that they have a right to an appeal of the Jurisdiction and Exhaustion
Rulings. On the contrary, they acknowledge that their request for leave to appeal
those two rulings presents "the question of the sensibility of this Court
considering[ ] in the same appeal [of the Sovereign Immunity Ruling] and on the
same schedule" those two rulings. D.I. 19 at 2. See also id. ("This Court should
grant review of the subject matter jurisdiction and [exhaustion] rulings") (emphasis
added); id. ("28 U.S.C. § 158(a)(3) allows this Court discretion to hear
interlocutory appeals") (emphasis added).


                                          6
if appealed immediately, would "materially advance the ultimate termination of the

litigation." Katz v. Carte Blanche Corp., 496 F.2d 747, 754 (3d Cir. 1974) (en

bane) (quoting 28 U.S.C. § 1292(b)). Leave for interlocutory appeal may also be

denied for "entirely unrelated reasons such as the state of the appellate docket or

the desire to have a full record before considering the disputed legal issue." Katz,

496 F.2d at 754.

III.   ANALYSIS

       The Court will decline to exercise its discretion to grant leave to appeal

immediately the Jurisdiction and Exhaustion Rulings for four reasons.

       First, the Jurisdiction Ruling does not present a "controlling question of

law," as required by § 1292(b). A "controlling question of law" is an issue that, if

erroneously decided, would be reversible error on final appeal. See Katz, 496 F .2d

at 755. It is also a question that does not require resolution of factual matters. Link

v. Mercedes-Berzz ofN. Am., Inc., 550 F.2d 860, 863 (3d Cir. 1977). The

Jurisdiction Ruling, however, is inherently a factual matter. As the Third Circuit

held in In re W.R. Grace & Co., 591 F.3d 164, 174 n.9 (3d Cir. 2009), "[w]hat will

or will not be sufficiently related to a bankruptcy to warrant the exercise of subject

matter jurisdiction is a matter that must be developed on a fact-specific, case-by-

case basis." Accordingly, the Jurisdiction Ruling is not a controlling question of

law appropriate for interlocutory review.



                                            7
      Second, the Exhaustion Ruling does not offer "substantial ground for

difference of opinion" about whether the ruling is correct. For there to be

"substantial ground for difference of opinion," there must be more than mere

disagreement over the correctness of the Bankruptcy Court's ruling. To satisfy this

standard, "the difference of opinion must arise out of genuine doubt as to the

correct legal standard." Hulmes v. Honda Motor Co., 936 F. Supp. 195, 208

(D.N.J. 1996), aff'd, 141 F.3d 1154 (3d Cir. 1998); see also Patrick v. Dell Fin.

Servs., 366 B.R. 378,386 (M.D. Pa. 2007). Here, there is no dispute about the

correct legal standard. Defendants argue that the Exhaustion Ruling is erroneous

because the Bankruptcy Court should have dismissed the Trustee's just

compensation claim under Williamson County Regional Planning Commission v.

Hamilton Bank ofJohnson City, 473 U.S. 172 (1985). The Supreme Court held in

Williamson that a landowner could not file in the district court a Fifth

Amendment-based just compensation claim against a planning commission until

the landowner had first exhausted the available state procedures to obtain just

compensation. Id. at 195. This exhaustion requirement of Williamson, however, is

a "prudential requirement" that may be "excused" or "overlook[ed] ... in

appropriate cases." Knick v. Twp. ofScott, 862 F.3d 310, 327 (3d Cir. 2017). In

this case, the Bankruptcy Court cited Williamson but excused its exhaustion

"requirement" because the Adversary Proceeding was filed in the context of a



                                          8
bankruptcy. See 596 B.R. at 491. Thus, the issue Defendants seek to litigate on

appeal is not whether the Bankruptcy Court was cognizant of the correct legal

standard, but whether the court applied that standard correctly.

      Third, Defendants have not pointed to anything exceptional about the

Jurisdiction Ruling or the Exhaustion Ruling that would "justify a departure from

the basic policy of postponing review until after the entry of final judgment." In re

Del. & Hudson Ry. Co., 96 B.R. 469, 472-73 (D. Del. 1989), aff'd, 884 F.2d 1383

(3d Cir. 1989). Defendants assert that (i) the Decision is already reviewable on

appeal as of right, by virtue of the Sovereign Immunity Ruling, and (ii) the

Decision "address[es] important constitutional issues regarding federalism and the

limits of bankruptcy jurisdiction" such that "the importance of [the] issues raised

by the Bankruptcy Court's [Decision] are ... exceptional circumstances justifying

a grant of interlocutory appeal." (D.I. 3 at 16). But neither of these circumstances

"distinguishes [this] case from the procedural norm and establishes the need for

immediate review." In re Magic Rests., Inc., 202 B.R. 24, 26-27 (D. Del. 1996).

      Fourth, this Court's congested docket counsels against granting leave for an

interlocutory appeal. See Katz, 496 F.2d at 754 (noting that request for

interlocutory appeal "may be denied for ... reasons such as the state of the

appellate docket").




                                          9
IV.   CONCLUSION

      For the reasons discussed above, the Court will not exercise its discretion to

allow Defendants to appeal on an interlocutory basis the Jurisdiction and

Exhaustion Rulings set forth in the Bankruptcy Court's Decision.



      WHEREFORE, at Wilmington this Fifteenth day of May in 2019, IT IS

HEREBY ORDERED that:

      I.    The Motion to Strike Reply to Response to Motion (Civ. No. 19-mc-

07-CFC, D.I. 24; Civ. No. 19-mc-11, D.I. 20) is GRANTED.

      2.    The Joint Motion for Leave to Allow Interlocutory Appeal of the

Order and Opinion Denying the Motions to Dismiss the Complaint (Civ. No. 19-

mc-07-CFC, D.I. 3; Civ. No. 19-mc-l l, D.I. 2) is DENIED with respect to

Defendants' request for leave to appeal immediately the Jurisdiction Ruling, and it

is further DENIED with respect to Defendants' request for leave to appeal

immediately the Exhaustion Ruling.




                                                        COLMF. C     OLLY
                                              UNITED STATES DIS  CT JUDGE




                                         10
